DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claim 1 and the addition of new claims 2-10 in the reply filed on 02/16/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
Claims 1-10 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 20100212653, cited in previous action) in view of Judkins et al. (US 20130257155, cited in previous action), hereinafter referred to as McDonald and Judkins, respectively.
Regarding claim 1, McDonald discloses on figure 4 a solar tracker array (Abstract) comprising:
a plurality of solar trackers (solar energy systems A to E, ¶0024), each solar tracker including a drive device (drive motor, ¶0006); and
a controller (tracker controller, Abstract) configured to:
receive data indicating a speed and a direction of wind flowing across the solar tracker array (weather and solar monitoring devices, ¶0023);
determine implicitly that the speed and direction of the wind is within a first range (¶0023);
rotate a first solar tracker [A] of the solar trackers to a position where solar modules supported by a first solar tracker [A] act as a wind shield for a plurality of second solar trackers [B] in the solar tracker array since the angle of tracker [A] is capable of shielding wind (Fig 4); and
rotate a plurality of second solar trackers [B] to a position according to a sun-tracking mode (¶0024).
The reference fails to teach that the solar tracker array comprises a rotatable torque tube and a plurality of solar modules configured spatially along the torque tube.
Judkins discloses a photovoltaic system analogous to the solar tracker array of McDonald (Abstract), wherein the array comprises a rotatable torque tube [118] that rotates the solar module [114] configured spatially along the torque tube [118] (Figs 4 and 6). The rotatable torque tube rotates the solar modules towards the sun for optimum illumination (¶0027). Thusly, it would have been obvious to one having ordinary skill in the art to modify the array of McDonald in view of the disclosure of Judkins such that the solar tracker apparatus comprises a rotatable torque tube, wherein the plurality of solar modules are configured spatially along the rotatable torque tube to rotate the solar modules for optimum illumination (Judkins, ¶0027).
Regarding claim 2, modified McDonald discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the first solar tracker [A] is located in an exterior zone of the solar tracker array and the plurality of second solar trackers [B] are located in an interior zone of the solar tracker array (McDonald, Fig 4).
Regarding claim 3, modified McDonald discloses all of the limitations as set forth above. Moreover, the combination of the references teach that the solar tracker array comprises a third solar tracker [E] in an exterior zone of the solar tracker array (McDonald, Fig 4).
Regarding claim 4, modified McDonald discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the controller is configured to rotate the third solar tracker [E] to a position where solar modules supported by a third solar tracker [E] oppose 
Regarding claim 5, modified McDonald discloses all of the limitations as set forth above. Moreover, the applied references teach that the position of the third tracker [E] is opposite the position of the first solar tracker [A] since the trackers on opposing sides of the tracker array (McDonald, Fig 4).
Regarding claim 7, modified McDonald discloses all of the limitations as set forth above. Furthermore, the applied references teach that the controller is configured to implicitly determine that the speed and direction of the wind is within a second range (McDonald, ¶0023), and rotate the plurality of second solar trackers [B] to a 0-degree position (McDonald, Fig 4).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald and Judkin as applied to claim 1 above, and further in view of Reed et al. (US 20150059827), hereinafter referred to as Reed.
Regarding claim 6, modified McDonald discloses all of the limitations as set forth above. The applied references fail to teach that each solar tracker includes a clamp housing assembly.
Reed discloses a solar panel array system analogous to the solar tracker array of McDonald (Abstract), wherein the system includes solar panels [15] that are supported by torque tubes [17] (Fig 1, ¶0016). Furthermore, the reference discloses that each solar panel [15] includes a clamp housing assembly since the solar panels are connected to the torque tube via a module clamp [45] (Fig 3, ¶0022), wherein upon rotation of the torque tube, the torque tube contacts a first inner region [47] (U-shaped strap [47], ¶0024) of the clamp housing assembly. The clamp housing assembly allows the solar panels to tilt and remain in better exposure to the sun (¶0016). Thusly, it would have been obvious to one having ordinary skill in the art to modify the array of modified McDonald to include the clamp housing assembly of Reed.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald and Judkin as applied to claim 1 above, and further in view of Reisch et al. (US 20140054433), hereinafter referred to as Reisch.
Regarding claim 8, modified McDonald discloses all of the limitations as set forth above. The applied references fail to teach that the drive device of each solar tracker is connected to the torque tube by a crank off setting the torque tube from the drive device.
Reisch discloses a solar tracking array analogous to the solar tracking array of modified McDonald (Abstract), wherein each solar tracker includes a drive device [6] (Fig 5, ¶0043). The reference teaches that the drive device [6] is connected to the torque tube by [9] by a crank [11] (pivot lever [11] rotates about pivot axle [S], ¶0043) off setting the torque tube [9] from the drive device [6] (tube [9] is offset from the drive device [6], Fig 5). The drive device allows for a simple and low-cost system for tracking solar collectors (¶0005). Thusly, it would have been obvious to one having ordinary skill in the art to modify the solar tracking array of modified McDonald to include the drive device of Reisch.
Regarding claim 9, modified McDonald discloses all of the limitations as set forth above. Moreover, the combination of the applied references teach that the torque tube [9] is connect to a pivot device [S] (pivot axle [S], Reisch, Figs 5 and 8, ¶0043).
Regarding claim 10, modified McDonald discloses all of the limitations as set forth above. Moreover, the combination of the applied references teach that the pivot device [S] includes a bearing (pivot axle [S] is between bearing points, Reisch, Fig 5, ¶0043).
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues that the primary reference McDonald does not read on the instant claims since the reference is not directed to protecting the solar array from the damaging effects of wind that exceeds certain thresholds. The Examiner respectfully disagrees. Firstly, the claims do not require the solar array In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, the array of McDonald is capable of protecting the solar array from wind since the solar trackers are rotated to an angle that can block wind that flows across the array.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796